Grice, Justice.
On application of the law embodied in the Code, § 85-407, which in effect declares that adverse possession of lands under written evidence of title, for seven years, shall give a title by prescription, there was no error in overruling the motion for new trial based on the general grounds, the verdict being in favor of the defendant in possession.

Judgment affirmed.


All the Justices concur.

D. W. Erauss and H. E. Elders, for plaintiff.
John P. Rabun and M. W. Eason, for defendant.